Berry, J.
By the Court This case comes here upon appeal* from a rule (in the nature of a judgment) entered in favor of the respondent, in the district court for Blue Earth county, in a proceeding under sec. 93, ch. 11, Gen. Stat., to collect a tax assessed upon personal property in 1866.
The case was tried by the court below without a jury. The evidence is not reported, and by the stipulation of counsel appended to the record, it is agreed that the case shall be tried in this court, upon “the pleadings in said action, the finding of the court, and the judgment rendered thereon, and that said findings are in accordance with the evidence.”
The property upon which the tax in question was at7 tempted'to be assessed, was “a large quantity of wheat;” and among other things the court finds, “thatthe defendant refused or neglected to list said wheat for taxation in Mankato, where the same then was, for the year 1866, and that the assessor of said town listed the same under the head of “household goods, ” &c., and valued the same at $24,000, * * and that defendant has never owned any household stuff in said county ” of Blue Earth. The provisions of statute, under which the listing and assessment were made in this case, plainly contemplate that the assessor shall not only *415make a valuation in dollars and cents of the personal property subject to taxation, but that he shall list the same, that is to say, describe it, so as to show more or less definitely, according to its character, to what property the valuation relates. Laws 1860, ch. 1, § § 18, 19, 20, 21. The listing and assessment, found to have been made in this case, contain no description whatever of the wheat, nor any reference to it even of the most indefinite kind. Certainly the wheat was not household goods, and “ &c.” as a reference to or description of any particular property means nothing. The listing in this case then was not a listing of the wheat, or in other words the wheat was not listed at all. And as the list is the foundation of the tax, and the wheat the only property claimed to have been subject to taxation, or upon which the tax is claimed to have been assessed, the tax must fall. It was suggested by the respondent’s counsel in the argument, that the words “ household goods, &c.,” in the finding of the court, were used by way of abbreviation, and signified more than they expressed. Whether this be so or not, the stipulation is too explicit to permit us to inquire. We are compelled to take the finding as it is.
Our conclusion upon the question of the listing and assessment, which presents itself upon the threshold of the case, prevents us from reaching any of the other matters discussed by counsel.
The rule is reversed.